       Case 5:16-cv-04942-LHK Document 376 Filed 05/07/19 Page 1 of 2



 1    ARTURO J. GONZÁLEZ (SBN 121490)
      AGonzalez@mofo.com
 2    PENELOPE A. PREOVOLOS (SBN 87607)
      PPreovolos@mofo.com
 3    TIFFANY CHEUNG (SBN 211497)
      TCheung@mofo.com
 4    ALEXIS A. AMEZCUA (SBN 247507)
      AAmezcua@mofo.com
 5    CHRISTOPHER L. ROBINSON (SBN 260778)
      ChristopherRobinson@mofo.com
 6    MORRISON & FOERSTER LLP
      425 Market Street
 7    San Francisco, California 94105-2482
      Telephone:     (415) 268-7000
 8    Facsimile:     (415) 268-7522
 9    ANNE M. CAPPELLA (SBN 181402)
      anne.cappella@weil.com
10    WEIL, GOTSHAL & MANGES LLP
      201 Redwood Shores Parkway
11    Redwood Shores, CA 94065
      Telephone: (650) 802-3000
12    Facsimile: (650) 802-3100
      Attorneys for Defendant
13    APPLE INC.
14
                               UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN JOSE DIVISION
17

18     THOMAS DAVIDSON, TODD CLEARLY,               Case No. 5:16-cv-04942-LHK
       ERIC SIEGAL, MICHAEL PAJARO, JOHN
19     BORZYMOWSKI, BROOKE CORBETT,                 NOTICE OF WITHDRAWAL OF
       TAYLOR BROWN, JUSTIN BAUER,                  APPEARANCE OF ASHLEY
20     HEIRLOOM ESTATE SERVICES, INC.,              NAKAMURA AS COUNSEL
       KATHLEEN BAKER, MATT
21     MUILENBERG, WILLIAM BON, and
       JASON PETTY on behalf of themselves and
22     all others similarly situated,

23                                 Plaintiffs,
              vs.
24
       Apple Inc.,
25
                                   Defendant.
26

27

28
     NOTICE OF WITHDRAWAL OF COUNSEL
     CASE NO. 5:16-cv-04942-LHK
     sf-4021325
       Case 5:16-cv-04942-LHK Document 376 Filed 05/07/19 Page 2 of 2



 1   TO THE HONORABLE COURT AND ALL COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 11-5(a), the undersigned

 3   requests that Ashley Nakamura, of Morrison & Foerster LLP, be withdrawn as counsel of record

 4   for Apple Inc. Effective May 6, 2014, Ms. Nakamura is no longer associated with Morrison &

 5   Foerster LLP, 425 Market Street, San Francisco, California 94105. Other counsel of record will

 6   continue to represent Apple. As such, withdrawal of Ms. Nakamura will cause no prejudice to

 7   any party.

 8
      Dated: May 7, 2019                          MORRISON & FOERSTER LLP
 9

10
                                                  By:    /s/ Arturo González
11                                                       ARTURO J. GONZÁLEZ
12                                                       Attorneys for Defendant
                                                         APPLE INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF WITHDRAWAL OF COUNSEL
     CASE NO. 5:16-cv-04942-LHK                                                                    1
     sf-4021325
